875 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marion ORR, Plaintiff-Appellant,v.LELAND HOUSE LTD., Defendant-Appellee.
No. 87-2061.
United States Court of Appeals, Sixth Circuit.
May 18, 1989.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
Marion Orr, a pro se Michigan resident, appeals the district court's judgment, following a bench trial, which dismissed his breach of contract action filed pursuant to the Fair Labor Standards Act, 29 U.S.C. Sec. 201 et seq.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary relief, Orr sued the defendant, a Michigan limited partnership, under the Fair Labor Standards Act (FLSA) alleging that the defendant breached a written agreement entered into by himself and the chief of security, Mr. Blount, which provided that upon Orr's termination as a hotel security guard, he would receive cash payments for all overtime work previously performed.  Orr also alleged that defendant failed to maintain proper records as required by the FLSA, 29 U.S.C. Sec. 211(c).  failed to sustain his burden of proving by a preponderance of the evidence that he was entitled to relief under the FLSA.  See Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946);  Bueno v. Mattner, 829 F.2d 1380, 1387 (6th Cir.1987), cert. denied, 108 S.Ct. 1994 (1988).


3
Finally, we deny defendant's motion for sanctions as this appeal simply does not meet the rigorous standards of Fed.R.App.P. 38.  See Martin v. Commissioner, 756 F.2d 38, 41 (6th Cir.1985).


4
Accordingly, the motion for sanctions is denied, and the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.